EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pei Wu on February 24, 2022.

The application has been amended as follows:
In the Claims:
The last word of line 4 of claim 1 is corrected to read:
sequence

The last word of line 6 of claim 1 is corrected to read:
sequence

		Line 7 of claim 44 is corrected to read:
		predetermined sequence; and

Line 10 of claim 44 is corrected to read:
		and (2) a second predetermined sequence, wherein said second predetermined sequence is 


Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637